Appeal Reinstated, Motion Granted, Appeal Dismissed,
and Memorandum Opinion filed March 15, 2011.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-01063-CR
____________
 
THERESA HANCOCK, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 23rd District Court
Brazoria County, Texas
Trial Court Cause No. 60,612
 

 
MEMORANDUM
 OPINION
On December 13, 2010, appellant’s counsel filed a motion to
dismiss this appeal.  The motion did not comply with Texas Rule of Appellate Procedure
42.2(a) in that it was not signed by appellant.  See Tex. R. App.
P. 42.2.  The court’s attempt
to contact counsel by phone to remedy the defect was unsuccessful.  On December
14, 2010, the court sent a letter to counsel advising her of the defect in the
motion and requesting that she file an amended or supplemental motion.  No
response was filed.  
Accordingly, on January 11, 2011, this court abated the
appeal for the trail court to conduct a hearing to determine whether appellant
desires to prosecute her appeal.  On March 7, 2011, a supplemental clerk’s
record was filed containing appellant’s signature joining the motion to dismiss
the appeal.  Because this court has not issued an opinion, we reinstate the
appeal and grant appellant’s request.
Accordingly, we order the appeal dismissed.  We direct the clerk
of the court to issue the mandate of the court immediately.
 
PER CURIAM
 
Panel
consists of Justices Anderson, Seymore and McCally.
Do not
publish — Tex. R. App. P.
47.2(b).